NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued December 12, 2007
                             Decided December 20, 2007

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 07-2112

BRIAN JACOBSON,                                Appeal from the United States
     Petitioner-Appellant,                     District Court for the Western
                                               District of Wisconsin
      v.
                                               No. 06-C-0751-C
UNITED STATES OF AMERICA,
    Respondent-Appellee.                       Barbara B. Crabb,
                                               Chief Judge.

                                    ORDER

       Brian Jacobson pleaded guilty to possessing a gun as a felon, see 18 U.S.C.
§ 922(g)(1), and is currently serving his 30-month prison sentence. Jacobson did not
appeal; instead he moved to set aside the judgment under 28 U.S.C. § 2255 on the
ground that he received ineffective assistance of counsel. Jacobson argued that
counsel’s performance was deficient in three respects: (1) he failed to interview
potential witnesses, (2) he failed to request additional fingerprint and DNA testing
of the gun, and (3) he incorrectly advised Jacobson about his potential sentence.
But for these purported errors, Jacobson said, he would not have pleaded guilty.
The district court denied the motion without an evidentiary hearing, and Jacobson
appeals. We affirm.
No. 07-2112                                                                     Page 2

                                    Background

       On July 12, 2005, police officers in Madison, Wisconsin, received a complaint
that gunshots were being fired out of a black car with flames painted on its sides.
The caller informed the police that the car had parked on Berwyn Drive in Madison.
Police officers located the car at 44 Berwyn Drive and discovered an unspent .45
cartridge on the passenger seat. They eventually connected the car to Jacobson’s
apartment, where they found him and a man named Yonnas Haile. Jacobson
admitted to the police that he had been driving the car that night, but he disclaimed
any knowledge of the gunshots and said he did not have a gun. A consensual search
of the apartment, however, uncovered a .45-caliber Ruger pistol in a kitchen
cabinet. Laboratory tests later confirmed that the unspent cartridge found on the
passenger seat of the car had been in the chamber of the Ruger pistol. No latent
fingerprints suitable for identification were found on the gun.

      Jacobson was charged with a single count of violating § 922(g)(1). He
retained attorney David Mandell for his defense. At his September 20 arraignment,
Jacobson entered a plea of not guilty. By October 3, he had reached a plea
agreement with the government. In exchange for Jacobson’s plea and his continued
acceptance of responsibility, the government promised to recommend the reduction
under U.S.S.G. § 3E1.1 for acceptance of responsibility.

       At the beginning of the plea hearing, the government raised the possibility
that Jacobson might be subject to the Armed Career Criminal Act, see 18 U.S.C.
§ 924(e), which mandates a minimum sentence of 15 years’ imprisonment for a
defendant convicted under § 922(g)(1) who has accumulated three qualifying prior
convictions. The prosecutor explained that she had discussed that possibility with
attorney Mandell immediately prior to the hearing and that, although she doubted
that § 924(e) would apply, she wanted Jacobson to be aware of the potential
penalty. Accordingly, the district court informed Jacobson that he faced either a 15-
year minimum sentence if § 924(e) applied, or a ten-year maximum sentence if it
did not apply. Jacobson said that he understood. He also swore that no one had
promised him anything other than what is stated in the plea agreement, or
threatened him or forced him to plead guilty, or told him that he would receive a
particular sentence. Following the government’s factual proffer, Jacobson admitted
that he had possessed the gun. The court accepted his plea as knowingly and
voluntarily given.

       The probation officer did not mention § 924(e) in the presentence
investigation report. He calculated a total offense level of 12, which included a two-
level reduction for acceptance of responsibility, and a criminal history category of V.
The district court agreed with those calculations, which yielded an advisory range of
27 to 33 months’ imprisonment. See U.S.S.G. Ch. 5 Pt. A. The court sentenced
No. 07-2112                                                                     Page 3

Jacobson to 30 months’ imprisonment, a $3,000 fine, and a $100 special assessment.
Jacobson did not seek to withdraw his guilty plea at any point during the
proceedings, and he did not appeal.

       Almost one year after he was sentenced, Jacobson filed his § 2255 motion
claiming that Mandell’s performance had been deficient. Jacobson contended, as
relevant here, that Mandell (1) neglected to interview Haile—the man who was in
Jacobson’s apartment on the night the gun was found—and Jacobson’s girlfriend,
Victoria Daniels; (2) neglected to seek further fingerprint and DNA testing of the
gun; and (3) misadvised him that § 924(e) could apply if he went to trial.

       The district court denied the motion without conducting an evidentiary
hearing. The court reasoned that Jacobson could not show that Mandell had been
deficient in declining to investigate potential witnesses or to pursue further forensic
testing of the gun because Jacobson did not aver that he told his attorney that he
did not know about the gun and did not possess it. The court reasoned further that
Jacobson had not provided a compelling explanation for the inconsistency between
the affidavit he submitted along with the motion—in which he claims he did not
own or possess the gun—and his testimony at his plea hearing, where he admitted
that he had possessed it. And the court concluded that Jacobson had not offered a
persuasive reason to believe that, but for his counsel’s sentencing advice, he would
have gone to trial. Jacobson appeals.

                                      Analysis

       We review the denial of a motion under § 2255 for clear error in factual
matters and de novo for issues of law. Bethel v. United States, 458 F.3d 711, 716
(7th Cir. 2006). To succeed on a claim of ineffective assistance of counsel, a
petitioner must show that (1) his counsel’s performance was deficient and (2) the
deficient performance prejudiced his defense. Strickland v. Washington, 466 U.S.
668 (1984); Julian v. Bartley, 495 F.3d 487, 494 (7th Cir. 2007). Because Jacobson
pleaded guilty, he could meet the second prong only by establishing a reasonable
probability that, but for counsel’s error, he would not have pleaded guilty. Hill v.
Lockhart, 474 U.S. 52, 59 (1985); Moore v. Bryant, 348 F.3d 238, 241 (7th Cir. 2003).
 “A reasonably competent attorney will attempt to learn all of the facts of the case,
make an estimate of the likely sentence, and communicate the result of that
analysis before allowing the client to plead guilty.” Julian, 495 F.3d at 495.

       Jacobson’s first two arguments relate to Mandell’s investigation of the facts
of his case. He argues that Mandell’s performance was deficient because (1) he did
not interview Haile, the other man in Jacobson’s apartment, and Daniels,
Jacobson’s girlfriend; and (2) he did not seek further fingerprint and DNA analysis
of the gun. Jacobson submitted only his own affidavit to support these contentions.
No. 07-2112                                                                    Page 4

In it he swears that the gun was not his, that he did not possess it, and that he
“[could] only assume” that the gun belonged to Haile, who he says had been living
with him for a month prior to the incident. He also avers that a fingerprint or DNA
analysis of the gun “would have shown no evidence of contact by me.”

       To pursue these theories, Jacobson needed to articulate in a “sufficiently
precise” manner “what the investigation would have produced.” Richardson v.
United States, 379 F.3d 485, 488 (7th Cir. 2004). And ultimately he would need to
establish that the expected results of further investigation “‘would have led counsel
to change his recommendation as to the plea.’” Id. (quoting Hill, 474 U.S. at 59).

       The government contends that Jacobson cannot now say that he did not
possess the gun because he has not provided a compelling explanation for his
contrary testimony at his plea hearing, where he admitted that he possessed it. See
United States v. Peterson, 414 F.3d 825, 827 (7th Cir. 2005) (“[A] motion that can
succeed only if the defendant committed perjury at the plea proceedings may be
rejected out of hand unless the defendant has a compelling explanation for the
contradiction.”). We understand Jacobson implicitly to say, though, that he made
that admission—and thus perjured himself—because he considered it his best
option in the face of a potential 15-year minimum sentence.

       Nevertheless, Jacobson did not say enough to trigger further inquiry about
attorney Mandell’s decision not to interview Haile and Daniels, nor to seek
fingerprint and DNA analysis of the gun. Although we find those decisions
somewhat troubling, Jacobson gave the district court no reason to believe that
Jacobson ever gave Mandell any information that would alert him to the need for
those investigations. Specifically, Jacobson does not aver that he ever told Mandell
that he did not possess the gun or that it belonged to someone else. And although
he maintains that he gave Mandell contact information for Daniels, he does not say
that he ever gave Mandell contact information for Haile—the person he now
identifies as a prime suspect. Finally, Jacobson has not shown that talking to Haile
or Daniels would have done anything more than confirm that Jacobson—as he
admitted in court—possessed the gun. See Strickland, 466 U.S. at 691 (“Counsel’s
actions are usually based, quite properly, on informed strategic choices made by the
defendant and on information supplied by the defendant.”).

      Jacobson’s other theory is that Mandell’s performance was deficient because
he overestimated Jacobson’s potential sentence if he went to trial. In his affidavit,
Jacobson avers that Mandell told him that if he went to trial the government might
argue that § 924(e) applies, which would mean a mandatory-minimum sentence of
15 years:
No. 07-2112                                                                        Page 5

      Attorney Mandell also told me that the government prosecutor had
      told him that a certain law [18 U.S.C. § 924(e)] applied in my case, and
      I could be facing a minimum of fifteen years up to a maximum of life in
      prison. Mandell said that if I went to trial, I ran the risk of a fifteen-
      year to life sentence.

      . . . Attorney Mandell later told me that the government’s lawyer had
      offered a plea agreement if I pled guilty to being a felon in possession.
      It was my understanding that if I signed the agreement, the
      government would not seek the fifteen to life penalty. I was afraid
      that if I did not plead guilty, the government’s lawyer would try to
      convince the judge that the law that would put me in prison for at least
      fifteen years should be followed in my case.

       If this is what Mandell said, his advice was incorrect, and the government
does not argue otherwise. The problem, though, is not that Mandell warned
Jacobson about the possible application of § 924(e), especially if the prosecutor
thought it might apply. Although the parties now agree that § 924(e) does not
apply, their conclusion remains untested. Jacobson’s criminal history includes,
among other offenses, three prior convictions for felony bail-jumping, see Wis. Stat.
§ 946.49 (2007). We have yet to address whether felony bail-jumping counts as a
crime of violence under § 924(e), but a probation officer for the Eastern District of
Wisconsin indeed took that position in United States v. Willis, 325 F. Supp. 2d 908,
909 (E.D. Wis. 2004). Although Judge Adelman disagreed with that
recommendation, see id. at 909-11, Mandell could very well have been acting in good
faith by informing Jacobson about that potential argument.

        But if Jacobson is telling the truth in his affidavit, then counsel went astray
in suggesting that the application of § 924(e) is negotiable. It is not. It either
applies or it doesn’t apply, and the government plays no role in pursuing or
foregoing the enhancement. See § 924(e)(1) (“a person who violates section 922(g) of
this title and has three previous [qualifying] convictions . . . shall be . . . imprisoned
not less than fifteen years[.]”). So if Mandell did tell Jacobson that he was more
likely to face the enhancement if he went to trial, that advice would have been
wrong.

       Nonetheless, the district court was correct to conclude that Jacobson could
not establish prejudice. In the context of a guilty plea, Strickland’s prejudice prong
addresses whether an attorney’s deficient advice was “the decisive factor in a
defendant’s decision to plead guilty.” Julian, 495 F.3d at 498. A “mere allegation”
that, but for the advice, the petitioner would not have pleaded guilty, will not do;
there must be a reasonable probability that he would have gone to trial. United
States v. Cieslowski, 410 F.3d 353, 359 (7th Cir. 2005). And here the transcript of
No. 07-2112                                                                    Page 6
the plea hearing belies any contention that Mandell’s sentencing advice was the
decisive factor in Jacobson’s decision to plead guilty. Although there is a
considerable margin of difference between a prediction that Jacobson conceivably
could receive no less than 15 years’ imprisonment after trial, see § 924(e), and the
actual statutory maximum of 10 years’ imprisonment, see § 924(a), any
misstatement by Mandell was cured at the plea hearing, where both the
government and the district court correctly explained the sentencing consequences
that Jacobson faced. Indeed, the prosecutor explained that she did not think that
§ 924(e) would apply. If, as Jacobson now contends, he would not have pleaded
guilty if he had known that § 924(e) would not apply, then he would have halted the
proceedings at that moment. Instead he proceeded, and the court correctly
informed him that if he pleaded guilty he would face a 15-year minimum sentence if
§ 924(e) did apply, and a 10-year maximum sentence if it did not apply. The court
could have explicitly stated that those penalties would apply regardless whether he
went to trial or pleaded guilty, but there was no reason to do so. Jacobson
expressed no confusion about the potential penalties he faced; he said that he
understood.

       Most importantly, as in Bethel, 458 F.3d at 719, Jacobson testified at the plea
hearing that he was not relying on a particular sentence in pleading guilty. He also
swore that no one had made any promises other than those in the plea agreement
and that no one had threatened him or forced him to plead guilty. Because he
explicitly stated that he was not relying on a particular sentence, Jacobson
misplaces his reliance on Moore, 348 F.3d at 243. Unlike the situation in that case,
the district court here specifically addressed during the colloquy whether Jacobson’s
“plea was based upon any predictions as to his sentence,” and the court clearly
alerted Jacobson “to the possibility that he was misinformed as to the choice he
faced.” See id. at 243. Further, nothing else about the record even hints that
counsel’s discussion with Jacobson about § 924(e) was decisive. Jacobson had not
maintained his innocence before pleading guilty—indeed, he signed the plea
agreement less than two weeks after his arraignment. Nor did he attempt to
withdraw his guilty plea after the probation officer said nothing at all about
§ 924(e) in the presentence report. Accordingly, Jacobson could not show that
Mandell’s sentencing advice—if deficient—prejudiced his decision to plead guilty.

                                                                        AFFIRMED.